PER CURIAM.
Director of Revenue (Director) appeals from the circuit court’s judgment reinstating petitioner’s driving privileges. We remand.
Petitioner’s driving privileges were suspended after she was arrested for driving while intoxicated, § 302.505, RSMo 1994.1 The suspension was sustained following an administrative hearing, §§ 302.505.2 and 302.530, and she requested a trial de novo, § 302.535. The case was assigned to a traffic court commissioner, who heard the case and reinstated petitioner’s driving privileges. The findings and recommendations of the commissioner were adopted and confirmed by an Associate Circuit Judge.
On appeal, Director contends the reinstatement order is without effect because the case was heard by a traffic court commissioner. We agree. This case is controlled by our recent decision in Chamberlain v. Director of *563Revenue, 921 S.W.2d 138 (Mo.App. E.D. 1996). See also State ex rel. Coyle v. O’Toole, 914 S.W.2d 871 (Mo.App. E.D.1996). In Chamberlain, we found that an order entered after a trial de novo heard by a traffic commissioner was without legal effect and that the petition remained in the circuit court. Chamberlain, 921 S.W.2d at 138-39.
Remanded.

. All statutory citations are RSMo 1994.